                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )   No. 1:21-cr-00068-JPH-DML
                                            )
TIMOTHY MCKENNA,                            ) -01
                                            )
                         Defendant.         )

                                      ENTRY

      On June 25, 2021, the Court received a letter from Defendant, pro se,

even though he continues to be represented by counsel. The Clerk is

DIRECTED to mail a copy of the letter to Defendant's counsel who, consistent

with his professional obligations, shall review the letter and decide what action,

if any, should be taken regarding the issues raised.

SO ORDERED.

Date: 6/29/2021




Distribution:

Harold Samuel Ansell
INDIANA FEDERAL COMMUNITY DEFENDERS
111 Monument Circle, Suite 3200
Indianapolis, IN 46204
sam.ansell@fd.org

Michelle Patricia Brady
UNITED STATES ATTORNEY'S OFFICE
michelle.brady@usdoj.gov
